Tuesday                19th

                March, 1996.



Uninsured Employers' Fund,
          Appellant,

 against        Record No. 1531-95-2
                Claim No. 168-13-90

Todd E. Coyle, et al.,
             Appellees.

             From the Virginia Workers' Compensation Commission

                 Before Judges Baker, Elder and Fitzpatrick



             The record in this matter was filed with this Court on July

20, 1995.     Pursuant to Rule 5A:19(b)(1), the opening brief was due on

August 29, 1995.     Appellant did not file an opening brief by that

date, nor did it file a motion for an extension of time to file the

opening brief.     Rather, on September 5, 1995, appellant moved to

extend the time to file the opening brief and also submitted its

opening brief on that date.      Appellee Todd E. Coyle has moved to

dismiss the appeal on the basis that the opening brief was not timely

filed.

             Rule 5A:19(b)(1) reads:   "The appellant shall file the
opening brief in the office of the clerk of the Court of Appeals

within 40 days after the date of the filing of the record in such

office."     (Emphasis added.)   The word "shall" is generally used in an

imperative or mandatory sense.      See Mayo v. Commonwealth, 4 Va. App.

520, 523, 358 S.E.2d 759, 761 (1987).     We find nothing in the rule to

indicate that we should interpret the word otherwise. 1    Consequently,
    1
        In so holding, we recognize that the opening brief is not listed
in order for an opening brief to be timely, it must, within forty days

after the filing of the record, (1) be delivered to the clerk of this

Court, or (2) be mailed in accordance with Rule 5A:3(c).

           Furthermore, while Rule 5A:3(b) allows an appellant to move

to extend the time for filing an opening brief, this rule must be read

in conjunction with other relevant provisions of the rules.   We hold

that an appellant may move to extend the time to file an opening

brief, but our authority to address the motion cannot extend beyond

the authority granted to us to process the opening brief itself.

Accordingly, a motion to extend the time to file an opening brief

must, within forty days after the filing of the record, (1) be

delivered to the clerk of this Court, or (2) be mailed in accordance

with Rule 5A:3(c).
           Under Rule 5A:19(b)(1), an opening brief must be timely

filed; yet, that rule fails to provide a sanction for noncompliance.

To determine the appropriate sanction, we look to Rule 5A:26, which

reads:   "If neither party has filed a brief in compliance with these

Rules, the Court of Appeals may dismiss the appeal.   If one party has

but the other has not filed such a brief, the party in default will

not be heard orally, except for good cause shown."    If an appellant

has failed to meet the mandatory filing requirement for an opening

brief, then, at that point in time, "neither party has filed a brief

in compliance with these Rules."   In such a case, Rule 5A:26 permits

us to dismiss the appeal.

in Rule 5A:3(a) as one of the documents that carries a mandatory
filing date. However, we interpret the term "mandatory," as used in
that rule, to mean that this Court, absent authority granted elsewhere
by statute or rule, has no power to extend the time for filing these
documents. In this light, therefore, our use of the term "mandatory"
as it relates to opening briefs differs from the use of the term in
Rule 5A:3(a).
          Applying this reasoning to the facts of this case, we

conclude that the appeal should be dismissed.     Appellant was obligated

to file the opening brief, or a motion to extend the time for filing,

by August 29, 1995. 2   It failed to do so.   Accordingly, we hold that

(1) the motion to extend the time for filing the opening brief was not

timely filed and is denied; (2) the opening brief was not filed in

compliance with Rule 5A:19(b)(1); and (3) the appeal is dismissed.

          Because this issue occurs with sufficient regularity that

members of the bar may benefit from the directives herein, the Clerk

is directed to publish this order.
          This order shall be certified to the Virginia Workers'

Compensation Commission.

                             A Copy,

                                  Teste:

                                              Clerk




    2
     Extensions of time for filing will only be granted for good
cause. An appellant who does not obtain an order extending the
time for filing within the forty day period delays at its own
peril a determination by the Court that good cause does not exist
to extend the time for filing.